Exhibit 10.2

 
ADVISORY AGREEMENT dated as of November 6, 2006, between Oxis International,
Inc., a Delaware corporation (the “Company”), and Ambient Advisors LLC (the
“Advisor”).


The Company desires to retain the Advisor to provide management and advisory
services to the Company, and the Advisor desires to perform such management and
advisory services for the Company, in each case, upon the terms and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties agree as follows:


1. Retention of Advisor. The Company hereby retains the Advisor, and the Advisor
hereby accepts such retention by the Company, upon the terms and conditions
hereinafter set forth. The Advisor shall perform all such services as an
independent contractor to the Company and not as an employee, agent or
representative of the Company.


2. Term. The retention of the Advisor hereunder shall be for a period (the
“Initial Term”) that commenced on October 15, 2006 (the “Commencement Date”) and
shall end on October 15, 2009 or such earlier date provided in this Section 2.
The Initial Term will be extended automatically for additional one-year periods
(each an “Additional Term,” together with the Initial Term, the “Term”). This
Agreement shall automatically terminate prior to October 15, 2009 or the
expiration of any Additional Term upon the first to occur of (i) the death or
disability of Mr. Gary M. Post, Managing Director of the Advisor, (ii) the
resignation by the Advisor following the delivery by it to the Company of ten
days’ advance written notice of such resignation or (iii) termination by the
Company following the delivery to the Advisor of 60 days’ advance written notice
from the Company’s Board of Directors of its intention to terminate the
Agreement.


3. Duties. During the Term, the Advisor shall advise the Company and provide
management services in the areas of (a) strategic planning, (b) financial
planning and budgeting, (c) investor relations, (d) corporate finance (including
advising on new capital formation and mergers and acquisitions), (e) day to day
operational management and (f) such additional roles and responsibilities as the
Advisor and the Company shall mutually agree. The parties acknowledge that Mr.
Gary M. Post shall perform substantially all of the services of the Advisor
under this Agreement, and that although he will not formally be named an officer
of the Company, he will be empowered to sign checks and enter into contracts on
the Company’s behalf in the capacity of “Acting Chief Operating Officer.” The
Advisor shall report directly to, and shall reasonably update, the CEO or his
designee on the status of each project, and shall reasonably coordinate its
efforts with members of management, the Board of Directors and other advisors
and consultants to the Company.


4. Time to be Devoted to Services. During the Term, the Advisor agrees to spend
approximately one-third (1/3) of the Advisor’s working time to the provisions of
services hereunder.



 




--------------------------------------------------------------------------------



5. Compensation.


(a) Advisory Fee. The Company shall pay to the Advisor an advisory fee of
$83,333 per annum. The advisory fee initially will be payable quarterly in
advance in the form of either the Company’s common stock (“Common Stock”), at a
price equal to 85% of the “Market Price” for the Company’s common stock, which
shall equal the average of the closing price for the five trading days prior to
the date that the issuance is authorized by the Board of Directors. In lieu of
receiving Common Stock for such payments, the Advisor may elect to receive that
number of ten year Warrants (with cashless exercise provisions) equal to 1.5
times the number of shares of Common Stock that would otherwise be received, at
an exercise price equal to the Market Price. The first installment, representing
$20,833 of the annual advisory fee, and payable at the Advisor’s election in the
form of warrants described in the foregoing sentence, will be made as soon as
practicable after the execution of this Agreement, and thereafter, will be paid
on the dates that are three months, six months and nine months from the date
hereof, and quarterly thereafter for the duration of the Term. Notwithstanding
the foregoing, once the Company has raised at least $2.5 million in one or more
financings (equity, debt or convertible debt, in addition to the financing
closed on October 27, 2006) or in a strategic transaction (a “Qualifying
Financing”), the Advisor may elect, at any time, in lieu of receiving a
quarterly issuance of stock (or warrants in lieu thereof), to receive the
advisory fee in cash, payable monthly on the Corporation’s regular pay cycle for
professional employees. All shares of Common Stock issuable to the Advisor under
this Agreement (if not otherwise registered pursuant to an existing stock option
plan covered by a registration statement on Form S-8), or upon the exercise of
the warrants to be issued in lieu thereof, shall have the benefit of piggyback
registration rights, pursuant to a Registration Rights Agreement to be executed
by the Company and the Advisor (the “Registration Rights Agreement”); provided,
however, that the failure to execute such a Registration Rights Agreement shall
not limit the Advisor’s piggyback registration rights hereunder. Following the
Initial Term, the Board shall in accordance with its customary review of
executive management and consultants’ compensation, review Advisor’s annual
advisory fee and make adjustments the Board (or its Compensation Committee)
feels are appropriate, but in any event Advisor’s base compensation shall not be
lower than $250,000 (on a full-time annual basis).


(b) Other and Additional Compensation.     
  
(i) Annual Bonus. During the Term, the Advisor shall receive an annual bonus
based upon the attainment of agreed upon goals and milestones as determined by
the Board and its Compensation Committee. During the remainder of calendar year
2006, the Advisor’s bonus shall be pro rated on an annual bonus rate in the
range of 25% to 50% of the advisory fee, and the bonus for subsequent years of
the Term shall be in a similar target range. Additional bonus calculations and
payments determined by the Board and the Compensation Committee shall be made
based upon (i) increases in the Company’s sales and reductions in its expenses,
improvements in operations, and completion of a merger with Biochek and
integration of its operations with those of the Company, (ii) successful
financings an/or strategic transactions completed, taking into account the
aggregate amount of funds raised for the Company and (iii) performance of the
trading price of the Company’s Common Stock. The bonuses payable hereunder shall
be paid in cash, although at the Advisor’s sole option, they may be paid in
stock (or in the form of ten year warrants with cashless exercise provisions,
with 1.5 times the number of warrants to be issued in lieu of the number of
shares of Common Stock), based upon the average of the closing bid and asked
prices for the 5 trading days immediately prior to the awarding to the Advisor
of the bonus for a particular year (which shall also be the exercise price of
the warrants, if the Advisor elects to receive warrants). The Advisor shall make
its election no more than ten (10) days following notification by the Company of
the bonus award, and the failure to make timely election shall mean that the
Advisor shall receive the bonus in the form of cash.  

 

2

--------------------------------------------------------------------------------



(ii) Warrants. As soon as practicable following execution of this Agreement, the
Company shall issue to the Advisor ten year warrants to purchase 550,000 shares
of Common Stock (the “Warrants”), at an exercise price equal to the Market
Price. The Warrants shall have a cashless exercise provision and otherwise shall
be in form mutually satisfactory to the parties. The Warrants will vest as
follows: 275,000 Warrants in four equal quarterly installments commencing on the
date that is three months from the Commencement Date and every three months
thereafter, (iii) and the remaining 275,000 Warrants in eight quarterly
installments over the subsequent two years and (iv) for an exercise price equal
to the average of the closing bid and asked prices for the Common Stock on the
trading day immediately prior to the date of the execution of this Agreement.


(iii) Additional Compensation. The foregoing establishes the minimum
compensation during the Term and shall not preclude the Board from awarding the
Advisor a higher salary or any additional bonuses or stock options in the event
of a successful financing or strategic transaction or otherwise, and in any
event, in the discretion of the Board.


(iv) Sign-on Bonus. As a sign-on bonus and as soon as practicable following
execution of this Agreement, the Advisor shall be granted non-qualified options
for the purchase of up to 333,333 shares (the “Initial Option Grant”) of Common
Stock under the Company’s existing stock option plan (the “Plan”). The terms of
the grant, including the vesting schedule and exercise price of the Initial
Option Grant, shall be as set forth in a separate option agreement executed by
and between the parties and will provide, among other things, (i) for cashless
exercise provisions and (ii) for the vesting in six equal installments,
commencing on the date that is 30 days after the Commencement Date, through the
180th day after the Commencement Date. The options issued under this Section
5(b)(iv) will vest monthly in six equal installments, commencing on the date
that is 30 days after the Commencement Date, through the 180th day after the
Commencement Date. Subsequent stock option grants, including an annual grant in
2007, will be determined annually by the Board and the Compensation Committee,
taking into account the previous year’s performance of the Company’s Common
Stock, sales, revenue and income performance, as well as the frequency and
success of financings and/or strategic transactions.


6. Business Expenses: Benefits. The Company shall reimburse the Advisor in cash,
in accordance with its practice from time to time, for all reasonable and
necessary travel, entertainment and other expenses and other disbursements
incurred by the Advisor for or on behalf of the Company in the performance of
the Advisor’s duties hereunder. The Advisor shall provide such appropriate
documentation of expenses and disbursements as may from time to time be required
by the Company. Any travel expenses in excess of $1,000 for any one trip must be
pre-approved by the CEO.


The Company shall have no obligation to provide any benefits to Advisor or to
Gary M. Post, including without limitation, any health, life or disability
benefits.


7. Indemnification; Insurance. The Company will indemnify the Advisor for its
actions in the capacity as a Advisor hereunder (other than resulting from the
Advisor’s gross negligence or willful misconduct) and Gary M. Post for his
actions as a director of the Company and any of its subsidiaries to the full
extent permitted by law and as provided in the Company’s Certificate of
Incorporation and by-laws. The Company also will include the Advisor and Gary M.
Post on its existing Directors and Officers liability insurance policy, which
the Company represents is for a customary amount for similar public companies in
the life sciences industry.

 

3

--------------------------------------------------------------------------------



8. Termination Payments. If the Company terminates this Agreement pursuant to
Section 2(iii) without Cause after the six month anniversary of the date of this
Advisory Agreement, Advisor shall receive an amount equal to twelve (12) months
of the advisory fee for the then current Term in a lump sum payment and all
outstanding stock options shall become fully vested and the warrants vested as
of the date of termination and the stock options shall remain exercisable
through their respective expiration dates. If the Company terminates this
Agreement pursuant to Section 2(iii) without Cause prior the six month
anniversary of the date of this Advisory Agreement, Advisor shall be paid any
expenses due to him and all vested stock options and warrants shall remain
exercisable through their respective expiration dates. “Cause” shall mean means
(i) willful malfeasance or willful misconduct by the Advisor in connection with
the performance of its duties hereunder; (ii) the Advisor’s gross negligence in
performing any of its duties under this Agreement; (iii) the Advisor’s or Gary
M. Post’s conviction of, or entry of a plea of guilty to, or entry of a plea of
nolo contendere with respect to, any felony; (iv) the habitual drunkenness or
use or possession of illegal drugs by Gary M. Post while performing the
Advisor’s duties under this Agreement or excessive absenteeism not related to
illness; (v) the Advisor’s material breach of any written policy applicable to
all employees and Advisors adopted by the Corporation; or (vi) material breach
by the Advisor of any of its agreements in this Agreement having a material
detrimental impact on the Company after written notice and a reasonable
opportunity to cure of not less than 30 days.


If the Company terminates this Agreement pursuant to Section 2(iii) for Cause,
the Company will only be required to give ten (10) days’ prior notice (other
than pursuant to Section 8(a)(vi), for which the notice requirement is 30 days),
stating in reasonable detail the Board’s understanding of the facts leading to
the determination of Cause, and in such event the Advisor shall not be entitled
to any further payments of its advisory fee hereunder, and any unexercised stock
options shall expire.


If the Advisor resigns pursuant to Section 2(ii), for whatever reason, or if
Gary M. Post dies or becomes disabled, the Advisor (or its successors or
assigns) shall not be entitled to any further payments of the advisory fee
hereunder, all unvested stock options and warrants shall expire, and all vested
stock options and warrants shall remain exercisable until their respective
expiration dates. “Disability” shall mean the incapacity of Gary Post due to
physical or mental illness that results in the Advisor’s being unable to
substantially perform its duties hereunder for six consecutive months (or for
six months out of any nine-month period). During a period of Disability, the
Advisor shall continue to receive the advisory fee hereunder.


9. Corporate Opportunities; Intellectual Property.


(a) The Advisor acknowledges that by virtue of its efforts as a Advisor
hereunder to the Company and of Gary M. Post’s serving as a director, the
Advisor may become aware of confidential information identified as such in
writing by the Company relating to the Company’s business opportunities and
potential acquisitions of companies and or technologies/compounds (“Confidential
Information”), and that the Advisor will not, during the Term and for a period
of 6 months thereafter (the “Restricted Period”), directly or indirectly use any
such Confidential Information for its own benefit or for the benefit of any
third person other than the Company or its affiliates or enter into or negotiate
a transaction with any person that was the subject of the Company’s business
opportunity or potential acquisition without the prior written approval of the
Company or following an express decision by the CEO or the Board not to pursue
the specific business opportunity or potential acquisition. The foregoing
limitation shall not apply to the Advisor after the end of the Restricted
Period. The restrictions set forth in this Section 9 are in addition to any of
the fiduciary obligations of Gary M. Post to the Company by virtue of his being
a director of the Company.

 

4

--------------------------------------------------------------------------------



(b) Notwithstanding the foregoing, the Company acknowledges that the Advisor may
pursue its own independent business interests and activities during the
Restricted Period, including those relating to life sciences and medical
technologies, which the Company acknowledges are not business opportunities of
the Company and, therefore, which may be pursued by the Advisor on its own or in
association with others independently of the Company during the Restricted
Period. The Advisor is under no obligation hereunder to identify specific
potential business opportunities or acquisitions for the Company. However, once
the Advisor informs the Company of a potential opportunity during the Term, it
may not independently pursue that opportunity during the Restricted Period
without the prior written approval of the Company or following an express
decision by the CEO or the Board not to pursue the specific business opportunity
or potential acquisition.


(c) Any material or other work which may be subject to copyright or patent, and
which is conceived, derived, made or written by the Advisor in connection with
the Confidential Information shall be deemed a “work for hire,” (and is herein
referred to as a “Development”). As between the Advisor and the Company, Advisor
acknowledges that all Developments will be the sole and exclusive property of
the Company and shall also be deemed Confidential Information under this
Agreement. The Advisor further acknowledges the Company may in turn negotiate
with any third party regarding their respective ownership rights to such
Developments. The Advisor shall execute such documents as may be necessary to
vest in the Company or any third party, if applicable, all right, title and
interest in and to the Developments. The Company (or a third party, if
applicable) will pay all costs and expenses associated with any applications and
the transfer of title to Developments, including paying the Advisor’s reasonable
attorneys’ fees for reviewing such documents and instruments presented for
execution.


(d) Notwithstanding the foregoing, the assignment by the Advisor to the Company
(or a third party, if applicable) of Developments, as well as the right to apply
for and obtain patents and/or registered copyrights on the same, shall be
expressly limited to those specifically involving the Confidential Information
relating to such projects as mutually agreed upon by the parties hereto, and
shall specifically not include (i) any right, license or interest of the Company
to general concepts, formats, methods, testing techniques, study designs,
computer software or other procedures utilized or designed by the Advisor in
performing its duties hereunder, or any general inventions, discoveries,
improvements, or copyrightable materials relating thereto, nor (ii) any
patentable or copyrightable materials which can be shown by competent proof not
to concern the subject matter of the Confidential Information, or, which predate
this Agreement or the Advisor’s receipt of the Confidential Information, or
(iii) any intellectual property relating to the Advisor’s current activities.


(e) The Advisor agrees that this Section 9 may be enforced by the Company by
injunction, or other equitable relief, without prejudice to any other rights and
remedies that the Company may have under this Agreement and without the posting
of any bond.


10. Legal Expenses. The costs of the Advisor’s counsel, Adam Eilenberg related
to the negotiation, preparation and review of this Agreement, in the amount of
$2,500, shall be paid by the Corporation, in the form of shares of Common Stock,
based on a price equal to 85% of the Market Price, and shall be issued to Adam
Eilenberg. Any shares issued pursuant to the foregoing sentence shall have the
same registration rights as those being provided to Advisor hereunder and
pursuant to the Registration Rights Agreement.


11. Notices. All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

 

5

--------------------------------------------------------------------------------


If to the Company, to:


OXIS International, Inc.
323 Vintage Park Drive, Suite B
Foster City, California 94404
Attention: Chairman of the Board


if to the Advisor, to:


Ambient Advisors LLC
Box 24976
Los Angeles, CA 90024
Attention: Gary M. Post
 
or to such other address as the party to whom notice is to be given may have
furnished to the other party or parties in writing in accordance herewith. Any
such notice or communication shall be deemed to have been received in the case
of personal delivery, on the date of such delivery, in the case of
nationally-recognized overnight courier, on the next business day after the date
when sent, in the case of telecopy transmission, when received, and in the case
of mailing, on the third business day following that on which the piece of mail
containing such communication is posted.


12. Binding Agreement; Benefit. Subject to Section 16, the provisions of this
Agreement will be binding upon, and will inure to the benefit of, the respective
heirs, legal representatives, successors and assigns of the parties.


13. Governing Law. This Agreement will be governed by, and construed and
enforced in accordance with, the laws of the State of California (without giving
effect to principles of conflicts of laws).


14. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement must be in writing and shall not operate or be construed as a
waiver of any other breach.


15. Entire Agreement; Amendments. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings between the parties with respect thereto.
This Agreement may be amended only by and agreement in writing signed by the
parties.


16. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.


17. Assignment. This Agreement is personal in its nature and the parties shall
not, without the consent of the other, assign or transfer this Agreement or any
rights or obligations hereunder; provided, however, that the Company may assign
this Agreement to any of its subsidiaries.


18. Counterparts. This Agreement may be executed in counterparts, and each such
counterpart shall be deemed to be an original instrument, but both such
counterparts together shall constitute but one agreement.




[remainder of page left intentionally blank]
 

6

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Advisory
Agreement as of the date first written above.




                            OXIS INTERNATIONAL, INC.




                        By: /s/ Marvin S. Hausman, M.D.      
                            Name:
                         Title:




                            AMBIENT ADVISORS LLC




                        By:/s/ Gary M. Post        
                              Gary M. Post
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 